ORDER
This case was docketed in the Supreme Court on October 22,1997 pursuant to claimant (appellant) Antonio Caliri’s appeal from a Superior Court order granting the plaintiff-receiver’s Petition for Instructions and for Approval of Settlement Agreement in respect to a $103,000,000.00 settlement with Ernst & Young. Counsel for the parties in this matter met with the duty judge on plaintiff’s motion to expedite the appeal, and after considering the arguments and memoranda presented, the duty judge directs that the following order shall enter:
1. The motion to expedite this appeal, which was agreed to by all parties, is granted, and this case is assigned for oral argument to the motion calendar for November 3,1997.
2. The claimant (appellant) is directed to file his brief on or before October 29, 1997. All responsive briefs shall be filed on or before October 31, 1997 at 3:00 p.m. These briefs shall not exceed ten pages in length. The claimant may file a reply brief, not to exceed five pages, on or before November 3, 1997.
3.The presentation of oral argument shall be limited as follows: claimant (appellant) shall have ten minutes within which to present argument; all opposing counsel shall be limited to a single 20-minute period for the presentation of their argument; and claimant (appellant) may have an additional two minutes for reply.